Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2018

                                     No. 04-17-00434-CV

                                      Roger WIATREK,
                                          Appellant

                                               v.

                                      Laura WIATREK,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-12-0756-CVW
                         Honorable Russell Wilson, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, the appellee’s motion to dismiss for
mootness is GRANTED, and this appeal is DISMISSED FOR LACK OF JURISDICTION. It is
ORDERED that appellee Laura Wiatrek recover her costs of this appeal from appellant Roger
Wiatrek.

       It is so ORDERED on October 10, 2018.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court